NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                  Submitted February 8, 2013
                                  Decided February 11, 2013

                                             Before

                             ILANA DIAMOND ROVNER, Circuit Judge 

                             ANN CLAIRE WILLIAMS, Circuit Judge

                             DIANE S. SYKES, Circuit Judge

No. 12‐1693

UNITED STATES OF AMERICA,                             Appeal from the United States District
     Plaintiff‐Appellee,                              Court for the Southern District of Indiana,
                                                      Terre Haute Division.
       v.
                                                      No. 2:10CR000026‐015
WBALDO RAMIREZ‐CORONADO, 
    Defendant‐Appellant.                              Jane E. Magnus‐Stinson,
                                                      Judge.

                                          O R D E R

        Wbaldo Ramirez and two other men tried forcing their way into an apartment at
gunpoint but fled when they saw police approaching. The three gunmen had been sent to
recover $100,000 the occupant owed their boss from selling his methamphetamine. Ramirez
pleaded guilty to conspiring to obstruct commerce by robbery, 18 U.S.C. § 1951, and
conspiring to possess a firearm in furtherance of a crime of violence, id. § 924(c), (o). As part
of a plea agreement limiting the district court’s sentencing discretion, see FED. R. CRIM. P.
11(c)(1)(C), Ramirez was promised a prison sentence between 63 and 97 months’
imprisonment and in exchange waived unconditionally his right “to appeal the conviction
and any sentence imposed on any grounds.” He also waived the right to file a future motion
to vacate under 28 U.S.C. § 2255. The district court accepted the plea agreement and
sentenced Ramirez to concurrent terms of 97 months.
No. 12‐1693                                                                                 Page 2

        Despite his appeal waiver and prison sentence within the agreed range, Ramirez
filed a notice of appeal. His appointed lawyer asserts, however, that the possible appellate
claims are frivolous and seeks to withdraw under Anders v. California, 386 U.S. 738 (1967).
Ramirez has not opposed counsel’s motion. See CIR. R. 51(b). We confine our review to
counsel’s facially adequate brief. United States v. Schuh, 289 F.3d 968, 973–74 (7th Cir. 2002).

        We agree with counsel that an appeal would be frivolous. Not only is Ramirez
bound by his appellate and § 2255 waivers if his guilty pleas were entered voluntarily,
see United States v. Kilcrease, 665 F.3d 924, 927 (7th Cir. 2012); Keller v. United States, 657 F.3d
675, 681 (2011); United States v. Sakellarion, 649 F.3d 634, 639 (7th Cir. 2011); Jones v. United
States, 167 F.3d 1142, 1145 (7th Cir. 1999), but a defendant who bargains for a specific
sentence under Rule 11(c)(1)(C) cannot even appeal if the district court has accepted the plea
agreement and imposed the agreed sentence, see 18 U.S.C. § 3742(a)(1), (c)(1); United States v.
Gibson, 490 F.3d 604, 607 (7th Cir. 2007); United States v. Cieslowski, 410 F.3d 353, 363–64 (7th
Cir. 2005); United States v. Barnes, 83 F.3d 934, 941 (7th Cir. 1996). Counsel has not indicated
whether Ramirez wishes to challenge his pleas, see United States v. Konczak, 683 F.3d 348, 349
(7th Cir. 2012); United States v. Knox, 287 F.3d 667, 670–71 (7th Cir. 2002), but concludes, and
we agree, that any challenge would be frivolous. Our review would be limited to plain error
because Ramirez did not move to withdraw his guilty pleas in the district court, see United
States v. Vonn, 535 U.S. 55, 59 (2002); United States v. Griffin, 521 F.3d 727, 730 (7th Cir. 2008),
and, regardless, the district judge substantially complied with Federal Rule of Criminal
Procedure 11(b). The judge explained the nature of the charges, told Ramirez the
consequences of pleading guilty (including that he was waiving his right to appeal),
ensured that the pleas were voluntary, and determined that a factual basis for those pleas
exists. See United States v. White, 597 F.3d 863, 868 (7th Cir. 2010); United States v. Blalock, 321
F.3d 686, 688–89 (7th Cir. 2003). Moreover, 97 months is the sentence Ramirez agreed to
accept.

       Accordingly, the motion to withdraw is GRANTED, and the appeal is DISMISSED.